Name: Council Regulation (EEC) No 2071/92 of 30 June 1992 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy
 Date Published: nan

 No L 215 / 64 Official Journal of the European Communities 30 . 7 . 92 COUNCIL REGULATION (EEC) No 2071 / 92 of 30 June 1992 amending Regulation (EEC) No 804 / 68 on the common organization of the market in milk and milk products HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Article 5b of Regulation (EEC) No 804 / 68 ( 4 ), provides for the annual fixing of a guarantee threshold for milk ; whereas the additional levy introduced by Article 5c of the said Regulation has a comparable objective and has de facto taken over the function of Article 5b , which should therefore be repealed; Whereas in the interests of simplification and clarification , it would be preferable as a matter of good legislative practice to set out the basic provisions governing the additional levy in a separate Regulation ; whereas , to this end , Article 5c of Regulation (EEC) No 804 / 68 should therefore be amended ; Whereas for the eighth period of the additional levy provision has been made to authorize the Member State to register temporary transfers of the reference quantity until 31 December 1991 ; whereas this relaxation should be maintained , Article 1 Regulation (EEC ) No 804 / 68 is hereby amended as follows: 1 . Article 5b shall be repealed ; 2 . The third subparagraph of Article 5c ( 1 ) ( a ) shall be replaced by the following: 'Notwithstanding the first subparagraph , Member States may authorize and register temporary transfers until not later than 31 December .'; 3 . Article 5c shall be replaced by the following : 'The price system is established without prejudice to the implementation of the additional levy .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 April 1 993 with regard to Article 1(1 ) and ( 3 ). This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (!) OJ No C 337 , 31 . 12 . 1991 , p. 34 . ( 2 ) OJ No C 94, 13 . 4 . 1992 . ( 3 ) OJ No C 98 , 21 . 4 . 1992 , p. 22 . ( 4 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . Regulation as last amended by Regulation (EEC) No 816 /92 (OJ No L 86 , 1 . 4 . 1992 , p. 83 ).